Citation Nr: 0900103	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-11 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from July 1943 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 2006 rating determination by the above Regional 
Office (RO).

In December 2006, the Board issued a decision denying service 
connection for hearing loss and tinnitus.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2008 order, 
the Court granted the parties' Joint Motion to remand the 
Board's December 2006, decision.  Pursuant to the actions 
requested in the Joint Motion, both issues were remanded to 
the Board for additional development and readjudication 
consistent with the directives contained therein.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Hearing loss was not manifested during the veteran's 
active service, or to a compensable degree within one year 
after his separation from service.  The veteran has not 
presented competent medical evidence of a nexus between any 
current hearing loss and service. 

2.  Tinnitus was not manifested during the veteran's active 
service, or within one year after his separation from 
service.  The veteran has not presented competent medical 
evidence of a nexus between any current tinnitus and service.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in July 2005 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  Moreover, the veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  Since the hearing loss and tinnitus 
claims are being denied, any such questions are moot.  The 
veteran has had ample opportunities to meaningfully 
participate in the adjudicative claims process.  Any error or 
deficiency in this regard is harmless, and not prejudicial to 
the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained medical opinions where necessary.  Thus, it 
appears that all obtainable evidence identified by the 
veteran relative to the claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Thus, the duties to notify and assist the veteran have been 
fulfilled.

II.  Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within a presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

III.  Factual Background and Analysis

The veteran maintains that his hearing loss and tinnitus are 
directly related to excessive noise exposure during his time 
in the service.  Because both claims involve similar issues 
and evidence, and as similar legal principles apply, the 
Board will address them in a common discussion.

It is noted that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels, and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley v. Brown, supra, at 160.  

There is no controversy in this case as to whether the 
veteran was exposed to noise trauma in service.  The 
veteran's DD Form 214 indicates that he served as a destroyer 
torpedo officer in the Pacific during the Second World War.  
His account of his exposure is credible and entirely 
consistent with the circumstances of his service.  As a 
combat veteran, he is entitled to have his statements 
accepted.  38 U.S.C.A. § 1154(b).  Even without benefit of 
section 1154(b), the evidence supports a finding of fact that 
he was exposed to noise trauma in service.  However, the fact 
that the veteran was exposed to noise trauma in service does 
not, by itself, establish a basis for the grant of service 
connection.  

The veteran's service treatment records (STRs) include 
multiple in-service physical examinations between 1941 and 
1946.  A February 1942 pre-enlistment examination shows 
hearing acuity measured by coin click was 20/20 bilaterally, 
whispered voice was 15/15 and spoken voice was 15/15, 
indicative of normal hearing.  An annual examination report 
in October 1945, showed no hearing loss or ear pathology was 
objectively noted.  Hearing acuity measured by watch was 
40/40 bilaterally, coin click was 20/20 bilaterally, 
whispered voice was 15/15 and spoken voice was 15/15, all 
indicative of normal hearing.  The separation examination in 
May 1946 noted whispered and spoken voice test results of 
15/15.  On his report of medical history, the veteran 
specifically denied ear, nose, or throat abnormalities.  His 
separation examination was also negative for evidence or 
complaints of hearing loss, tinnitus, or other ear pathology 
and did not otherwise provide information regarding noise 
exposure.  Audiograms were not conducted at any time.  As a 
result, these records do not affirmatively establish that 
hearing loss or tinnitus had an onset during military 
service.  Therefore, the question that must be answered in 
this case is whether the hearing loss/tinnitus the veteran 
has now is the result of the noise trauma he underwent in the 
1940s.  

The paucity of evidence of in-service incurrence is not, 
however, the only shortcoming in this claim, as there are no 
medical records immediately subsequent to service which 
contain a diagnosis of hearing loss or tinnitus.  In fact, 
the claims folder is devoid of any treatment records or other 
medical documents pertaining to either of the claimed 
disorders until a Reserve service examination report in 
December 1955, nine years later.  Hearing acuity measured by 
whispered and spoken voice was 15/15, indicative of normal 
hearing.  On quadrennial examination in January 1960, hearing 
acuity measured by whispered and spoken voice was 15/15, 
again indicative of normal hearing.  Audiograms were not 
conducted on either occasion.  On his report of medical 
history, the veteran specifically denied ear, nose, or throat 
abnormalities, and there were no complaints or findings of 
hearing loss, tinnitus, or other ear pathology.  

There are essentially no pertinent clinical records 
associated with the claims file until a private audiometric 
examination in March 2003, which appears to show evidence of 
bilateral hearing loss.  However, the report is comprised of 
uninterpreted graphic representations of audiometric data.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board may 
not interpret graphical representations of audiometric data).

A second private audiometric examination was conducted in 
September 2005.  At that time the veteran was found to have 
normal to profound noise-induced sensorineural hearing loss, 
bilaterally.  He reported that he had served in the Navy as a 
torpedo officer/destroyer and was involved in five major 
battles, including Iwo Jima.  He was exposed to over 2,600 
shells fired during one engagement alone, and hearing 
protection was not used.  He reported that he had begun to 
notice hearing loss during that time, which had progressively 
worsened over the years.  He also reported having tinnitus, 
but said it was not especially bothersome.  After service the 
veteran was employed as an executive with Sears, with no 
work-related noise exposure.  The physician concluded that 
the veteran's high frequency noise-induced hearing loss was 
more likely than not due to the extensive noise exposure 
during his time in the Navy.  

During VA examination in December 2005, an audiogram revealed 
high-frequency sensorineural hearing loss, bilaterally.  The 
VA physician noted that review of the STRs was negative for 
hearing loss or tinnitus incurred while on active duty.  This 
included review of sick call records between 1941 and 1946.  
In fact, the veteran was noted to have normal hearing 
recorded at all times while on active duty, including 
enlistment, commissioning, and separation from service in 
1946.  It was further noted that, after service discharge, 
additional examinations were recorded in 1955 and 1960, and 
the veteran's hearing was normal with no complaints of either 
hearing loss or tinnitus on those occasions.  

The VA physician also reviewed the 2005 opinion from the 
private provider, which concluded that the veteran's hearing 
loss was more likely than not due to extensive torpedo noise 
exposure during service.  The VA physician noted that, 
although the private provider described a probable nexus 
between torpedo noise during World War II and current hearing 
loss, no rationale was provided, nor was there a review of 
STRs prior to the rendering of that opinion.  The VA examiner 
also observed that the private audiologist recorded 
significantly lower recognition scores than VA, although it 
seemed apparent that the levels reported by the private 
provider did not reflect PB-max scores.  

The VA physician explained that not only did the veteran have 
normal hearing recorded throughout active service, but normal 
hearing was also noted in subsequent examinations done in 
1955 and 1960, which would have been nearly 15 years 
subsequent to the close of his wartime service.  Also, the 
historical data did not note complaints of hearing loss or 
tinnitus at that time.  The VA physician concluded that, 
based upon the available evidence from the STRs, there would 
appear to be clear and convincing evidence that it is less 
likely than not that the veteran's recurrent hearing loss and 
tinnitus were caused by acoustic trauma during service.  
Rather, the most likely etiology of the veteran's hearing 
loss and tinnitus would be age-related factors (presbycusis), 
as the current audiometric thresholds could easily be 
construed as compatible with his current age of 82.

Additional medical opinions from the veteran's private 
physician were submitted in December 2006 and April 2008.  In 
essence, it was noted that the veteran's hearing loss 
appeared to be more likely than not contributed to by his 
exposure to excessive military noise.  The private physician 
explained that it is well established, in the audiological 
community, that hearing loss and tinnitus from excessive 
noise exposure may take several years to fully present.  In 
addition, such noise-induced hearing loss characteristically 
exhibits the pattern evidenced by the veteran's audiogram.  
The veteran underwent a complete audiometric evaluation in 
April 2008 which confirmed mild to severe high frequency 
hearing loss.  The physician concluded the hearing loss and 
tinnitus were consistent with the veteran's history of noise 
exposure during service.  

Upon careful consideration of the conflicting evidence in 
this case, the Board finds that the opinion expressed by the 
VA examiner is more convincing and probative than the 
contrary opinions expressed by the veteran's private medical 
provider.  The VA opinion is a detailed and reasoned response 
based upon a review and analysis of the entire record.  In 
rendering his opinion, the VA examiner took into account the 
veteran's history of noise exposure during service and 
referred to specific documents and medical history to support 
his conclusion.  

In contrast, the private medical opinions are considerably 
weakened by the fact that there is no indication those 
physicians reviewed any relevant evidence in the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.); Elkins v. Brown, 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
STRs or another relevant documents which would have enabled 
them to form an opinion as to service connection on an 
independent basis).  The private medical opinions, in 
context, are merely the recordation of the history as related 
by the veteran, and do not represent a probative medical 
conclusion or opinion by the author.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  

However, we do recognize that such an opinion cannot be 
rejected solely because it is based upon history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005).  Moreover, the Court has very recently held that 
claims file review, as it pertains to obtaining an overview 
of a claimant's medical history, is not a strict requirement 
for private medical opinions, and that a private medical 
opinion may not be discounted solely because the opining 
clinician did not describe review of the claims file.  
Nieves-Rodriguez v. Peake, No. 06-312, (U.S. Vet. App. Dec. 
1, 2008).

Nonetheless, the critical question is whether the medical 
opinion is credible in light of all the evidence.  In fact, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran which have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the veteran which formed the 
basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 
427, 432 (2006) (Board may reject such statements of the 
veteran if rebutted by the overall weight of the evidence).  

Here, the history on which the private physician relied in 
providing the favorable opinion - though credible in some 
respects (such as the veteran's having sustained in-service 
acoustic trauma from naval weapons) - is not credible in 
other critical respects because there are no complaints or 
objective clinical findings (diagnosis, etc.) of hearing loss 
or tinnitus during service or for many years - indeed, some 
six decades after the veteran's military service ended.  The 
absence of hearing loss or tinnitus in the STRs or of 
persistent symptoms of either disorder at separation, along 
with the first evidence of hearing loss and tinnitus being 
many years later, constitutes negative evidence tending to 
disprove the assertion that the veteran was disabled from any 
disease or injury during service.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered as a factor, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service).  

That said, the private opinions are contradicted by the 
overall evidence, namely STRs, compiled contemporaneously 
during the veteran's period of active duty.  When viewed 
against the background of the STRs, which are entirely 
negative for evidence of hearing loss or tinnitus, and the 
lack of any evidence of symptoms until 2003, almost 60 years 
later, the medical evidence of record does not establish a 
nexus between any current diagnosis and service.  Rather, the 
lack of continuing complaints or symptoms in the intervening 
years since active service is itself evidence which tends to 
show that the noise exposure in the 1940s did not result in 
any residual disability.  Thus, the private medical opinions, 
while not discounted entirely, are entitled to minimal 
probative weight.

In summary, the Board places greater probative weight on (1) 
the veteran's STRs, which are negative for complaints, 
findings, or treatment of hearing loss or tinnitus, (2) the 
post-service medical reports which are silent for any 
pertinent complaints or treatment for almost 60 years after 
the veteran's separation from service; and (3) the VA medical 
opinion based upon review of the veteran's claims file, 
including the private medical opinions.  Owens v. Brown, 
7 Vet. App. 429 (1995) (opinions offered by examiners based 
upon a review of all the evidence on file is considered to be 
an important factor in reaching an informed opinion).  

Therefore after weighing all the evidence, the Board adopts 
the VA examiner's conclusions, and, in light of the other 
evidence of record, the opinion is sufficient to satisfy the 
statutory requirements of producing an adequate statement of 
reasons and bases where the expert has fairly considered 
material evidence which appears to support the veteran's 
position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  
Accord Nieves-Rodriguez, supra, slip op. at 12 ("The Board 
must be able to conclude that a medical expert has applied 
valid medical analysis to the significant facts of the 
particular case in order to reach the conclusion submitted in 
the medical opinion.").

Therefore, the preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


